Appellate Case: 22-4034     Document: 010110775523       Date Filed: 11/30/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 30, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  TRAVIS CRACRAFT,

        Plaintiff - Appellant,

  v.                                                           No. 22-4034
                                                   (D.C. No. 2:19-CV-00397-TC-DBP)
  UTAH VALLEY UNIVERSITY; JARED                                 (D. Utah)
  LESSER, d/b/a JL Home Design,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       Pro se Appellant Travis Cracraft is back again, seeking review of the district

 court’s denial of another round of post-judgment motions. In those, he asks us to

 consider whether his procedural missteps permit the extraordinary remedy of relief

 from the district court’s judgment. Exercising jurisdiction under 28 U.S.C. § 1291,

 we conclude they do not and affirm.

       We need not dwell on the facts or procedural posture. A former student of

 Utah Valley University and former employee of Jared Lesser’s company, Cracraft

 asserts that the University and Lesser conspired to steal an algorithm he developed in


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-4034    Document: 010110775523        Date Filed: 11/30/2022       Page: 2



 2003. Sixteen years later, Cracraft sued the pair, alleging $300 million in damages

 from this conspiracy and asserting claims under the Racketeer Influenced and

 Corrupt Organizations (RICO) Act, 18 U.S.C. §§ 1962, 1964(c). After Cracraft

 amended, the district court dismissed his amended complaint as time-barred and

 inadequately pled; we affirmed. Cracraft v. Utah Valley Univ., No. 21-4031, 2021

 WL 5500604, at *1 (10th Cir. Nov. 24, 2021). We agreed with the district court that

 Cracraft’s injury accrued in 2012, causing his complaint to be three years too late

 under RICO’s four-year statute of limitations. Id. at *3-4. We also discarded

 Cracraft’s argument that Lesser and the University fraudulently concealed their

 conspiracy, reasoning that Cracraft did not make that argument below. Id. at *4. Even

 if he did, we concluded that “Cracraft’s fraudulent concealment theory is just a

 repackaged challenge to the district court’s inquiry-notice determination, which we

 have already rejected.” Id.

       We also affirmed the district court’s denial of Cracraft’s motion to reopen and

 post-judgment motion to amend. We recited the oft-quoted standard for Federal Rule

 of Civil Procedure 60(b) that “such relief is extraordinary and may only be granted in

 exceptional circumstances.” Id. at *5 (quoting Servants of the Paraclete v. Does, 204

 F.3d 1005, 1009 (10th Cir. 2000)). And we specified that post-judgment motions are

 not places to “revisit issues already addressed or advance arguments that could have

 been raised in prior briefing.” Id. (citation omitted). Applying that standard, we

 affirmed the district court’s ruling that Cracraft’s motions were “based on facts that



                                            2
Appellate Case: 22-4034    Document: 010110775523         Date Filed: 11/30/2022     Page: 3



 were available when he filed the original complaint” and failed to address the

 exceptional circumstances mandated by the Federal Rules. Id. at *5-6.

       Four months later, Cracraft filed another pair of post-judgment motions with

 the district court. The first is an “Amended Motion for Retrial,” which supplanted an

 earlier-filed “Motion for Retrial due to Inadequate Representation.” The second is a

 derivative “Motion to Amend Motion for Retrial.” Both motions press that Rule

 60(b)(6) warrants a “retrial” because the district court “did not consider extenuating

 circumstances due to [his] procedural missteps.” R. vol. II, at 34. In other words, the

 district court got it wrong because Cracraft didn’t know what he was doing. Broadly,

 Cracraft’s motions go on to dredge up arguments about inquiry notice and fraudulent

 concealment. The district court summarily denied both motions.

       We review the denial of a Rule 60(b) motion for abuse of discretion. Johnson

 v. Spencer, 950 F.3d 680, 701 (10th Cir. 2020) (quoting Kile v. United States, 915

 F.3d 682, 688 (10th Cir. 2019)). “The denial of a 60(b)(6) motion will be reversed

 only if we find a complete absence of a reasonable basis and are certain that the

 decision is wrong.” Davis v. Kan. Dep’t of Corr., 507 F.3d 1246, 1248 (10th Cir.

 2007) (quoting Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1293 (10th Cir.

 2005)). Here, we are certain the district court’s decision is right. Cracraft’s Rule

 60(b)(6) motion identifies no grounds for relief that qualify as extraordinary or

 exceptional. See Bud Brooks Trucking, Inc. v. Bill Hodges Trucking Co., 909 F.2d

 1437, 1440 (10th Cir. 1990) (noting that “exceptional circumstances” typically

 include “compelling circumstances beyond [the parties’] control”). Cracraft’s

                                             3
Appellate Case: 22-4034     Document: 010110775523        Date Filed: 11/30/2022      Page: 4



 Opening Brief before us confirms as much, arguing that he “later discovered”

 precedent helpful to his argument. Cf. Collins v. City of Wichita, 254 F.2d 837, 839

 (10th Cir. 1958) (“A change in the law or in the judicial view of an established rule

 of law is not . . . an extraordinary circumstance which justifies such relief.” (citation

 omitted)). And to be sure, Cracraft’s motion does little more than unearth arguments

 about tolling that we have already rejected or that he could have raised earlier.1

       Nor are we persuaded that the district court interpreted Cracraft’s motions too

 harshly. True, as Cracraft points out, we liberally construe pro se filings. But equally

 true is that “pro se status does not relieve [Cracraft] of the obligation to comply with

 procedural rules.” Murray v. City of Tahlequah, 312 F.3d 1196, 1199 n.3 (10th Cir.

 2002) (citing Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994)). Nor will

 we “‘assume the role of advocate’ and make [Cracraft’s] arguments for him.” Walters

 v. Wal-Mart Stores, Inc., 703 F.3d 1167, 1173 (10th Cir. 2013) (quoting Yang v.

 Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008)). On these precepts, we affirm the

 district court. Cracraft’s retrial motion is foreign to the Federal Rules but can be

 liberally construed as one for post-judgment relief under Rule 60(b)(6). So construed,

 Cracraft’s “procedural missteps” are not reason enough to justify extraordinary relief

 under Rule 60(b)(6). And because Cracraft’s Rule 60(b) motion is meritless, his


       1
          Cracraft contends that we never considered his tolling arguments on the
 merits. Our prior decision belies that reading. There, we noted that Cracraft failed to
 properly preserve his tolling arguments. Cracraft, 2021 WL 5500604, at *4 & n.3. But
 we also noted that Cracraft’s tolling theory lacked merit because it “repackaged [his]
 challenge to the district court’s inquiry-notice determination, which we have already
 rejected.” Id. at *4 (citing Dummar v. Lummis, 543 F.3d 614, 621 (10th Cir. 2008)).
                                             4
Appellate Case: 22-4034    Document: 010110775523         Date Filed: 11/30/2022     Page: 5



 derivative (and unnecessary) motion to amend is moot. See Chihuahuan Grasslands

 All. v. Kempthorne, 545 F.3d 884, 891 (10th Cir. 2008) (“[A] case or controversy no

 longer exists when it is impossible to grant any effectual relief.” (citations omitted)).

 We discern no abuse of discretion with the district court’s conclusions that echoed

 this reasoning.2

       We affirm.

                                              Entered for the Court



                                              Gregory A. Phillips
                                              Circuit Judge




       2
         We are also troubled that Cracraft has used this appeal to reargue the merits
 of our prior decision. The place for that argument is a petition for panel rehearing,
 not recursive appeals. See Fed. R. App. P. 40(a)(1) (noting that litigants have
 fourteen days after entry of judgment to file petition for panel rehearing).
                                             5